DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to IDS
1.         The IDS filed on 11/3/22 has been considered.  The Allowance, filed on 8/1/22, has been withdrawn.  Claims 1, 3-10, 12-13, 15-19, and 21-22 are further examined below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9, 10, 12, 13, 21, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Patent No. 2013115135 Katsuyuki et al. (computer translation)
2.         Referring to claim 9, Katsuyuki et al. teaches a chip arrangement, comprising: a first semiconductor chip, (Figures 4 & 6 #upper chip), and a second semiconductor chip, (Figures 4 & 6 #lower chip), wherein the first semiconductor chip, (Figures 4 & 6 #upper chip), comprises a first arrangement comprising a plurality of first external contacts, (Figures 4 & 6 #middle contacts), arranged in a manner corresponding to a predetermined pattern, the first arrangement further comprising a second external contact, (Figures 4 & 6 #peripheral studs), which differs from the first external contacts, (Figures 4 & 6 #middle contacts), in a lateral extent, and wherein the second semiconductor chip, (Figures 4 & 6 #lower chip), comprises a second arrangement of a plurality of first external contacts, (Figures 4 & 6 #middle contacts), arranged in a manner corresponding to the predetermined pattern, wherein the second external contact, (Figures 4 & 6 #peripheral studs), is configured to check an alignment, (Paragraphs 0039 & 0043), of a position of the first semiconductor chip, (Figures 4 & 6 #upper chip), in relation to the second semiconductor chip, (Figures 4 & 6 #lower chip), in an alignment position wherein the first external contacts, (Figures 4 & 6 #middle contacts), of the first semiconductor chip, (Figures 4 & 6 #upper chip), are situated opposite from the first external contacts, (Figures 4 & 6 #middle contacts), of the second semiconductor chip, (Figures 4 & 6 #lower chip).
3.         Referring to claim 10, Katsuyuki et al. teaches a chip arrangement of claim 9, wherein the predetermined pattern of the first external contacts of the first arrangement is a regularly spaced apart array, (Figures 4 & 6 #middle contacts).
4.         Referring to claim 12, Katsuyuki et al. teaches a chip arrangement, comprising: a first semiconductor chip, (Figures 4 & 6 #upper chip), and a second semiconductor chip, (Figures 4 & 6 #lower chip), wherein the first semiconductor chip, (Figures 4 & 6 #upper chip), comprises a first arrangement comprising a plurality of first external contacts, (Figures 4 & 6 #middle contacts), arranged in a manner corresponding to a predetermined pattern, the first arrangement further comprising a second external contact, (Figures 4 & 6 #peripheral studs), wherein a position of the second external contact, (Figures 4 & 6 #peripheral studs), is displaced relative to a position defined by the predetermined pattern, and wherein the second semiconductor chip, (Figures 4 & 6 #lower chip), comprises a second arrangement of a plurality of first external contacts, (Figures 4 & 6 #middle contacts), arranged in a manner corresponding to the predetermined pattern, wherein the second external contact, (Figures 4 & 6 #peripheral studs), is configured to check an alignment, (Paragraphs 0039 & 0043), of a position of the first semiconductor chip, (Figures 4 & 6 #upper chip), in relation to the second semiconductor chip, (Figures 4 & 6 #lower chip), in an alignment position wherein the first external contacts, (Figures 4 & 6 #middle contacts), of the first semiconductor chip, (Figures 4 & 6 #upper chip), are situated opposite from the first external contacts, (Figures 4 & 6 #middle contacts), of the second semiconductor chip, (Figures 4 & 6 #lower chip).
5.         Referring to claim 13, Katsuyuki et al. teaches a chip arrangement of claim 12, wherein the predetermined pattern of the first external contacts of the first arrangement is a regularly spaced apart array, (Figures 4 & 6 #middle contacts).
6.         Referring to claim 21, Katsuyuki et al. teaches a chip arrangement of claim 9, wherein in the alignment position the second external contact, (Figures 4 & 6 #peripheral studs), of the first semiconductor chip, (Figures 4 & 6 #upper chip), partially overlaps with a conductor, (Figures 4 & 6 #peripheral studs), of the second semiconductor chip, (Figures 4 & 6 #lower chip), the conductor of the second semiconductor chip, (Figures 4 & 6 #lower chip), being one of the first external contacts from the second arrangement or a second external contact, (Figures 4 & 6 #peripheral studs), from the second semiconductor chip, (Figures 4 & 6 #lower chip).
7.         Referring to claim 22, Katsuyuki et al. teaches a chip arrangement of claim 12, wherein in the alignment position the second external contact of the first semiconductor chip, (Figures 4 & 6 #upper chip), partially overlaps with a conductor, (Figures 4 & 6 #peripheral studs), of the second semiconductor chip, (Figures 4 & 6 #lower chip), the conductor of the second semiconductor chip, (Figures 4 & 6 #lower chip), being one of the first external contacts from the second arrangement or a second external contact, (Figures 4 & 6 #peripheral studs), from the second semiconductor chip, (Figures 4 & 6 #lower chip). 
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
8.         The prior art, (U.S. PUBS No. 2006/0131744), teaches a semiconductor chip,
comprising: a mounting surface comprising a plurality of first conductive contacts and at least
one second conductive contact, wherein each of the first conductive contacts in the plurality is
arranged in a regularly spaced apart array such that centroids of immediately adjacent ones of the
first conductive contacts in the plurality are separated from one another in a first direction by a
first distance, wherein each of the first conductive contacts in the plurality have an identical first
lateral extent, and wherein the at least one second conductive contact is arranged between two of
the first conductive contacts in the first direction such that distances between the at least one
second conductive contact and the two of the first conductive contacts are each less than the first
distance, but is silent with respect to the above teachings in combination with wherein the at least
one second conductive contact is configured to check an alignment of a position of the
semiconductor chip in relation to a second semiconductor chip to be mounted on the mounting
surface.
9.         The prior art, (U.S. PUBS No. 2006/0131744), teaches a chip arrangement, comprising: a
first semiconductor chip and a second semiconductor chip, wherein the first semiconductor chip
comprises: a mounting surface comprising a first arrangement of a plurality of first conductive
contacts and at least one second conductive contact, wherein each of the first conductive contacts
in the plurality is arranged in a predetermined pattern such that centroids of immediately adjacent
ones of the first conductive contacts are separated from one another in a first direction by a first
distance, wherein each of the first conductive contacts in the plurality have an identical first
lateral extent, and wherein the at least one second conductive contact is arranged between two of
the first conductive contacts in the first direction such that first and second distances between the
at least one second conductive contact and the two of the first conductive contacts are each less
than the first distance, and wherein the second semiconductor chip comprises a second
arrangement of a plurality of first conductive contacts arranged in a manner corresponding to the
predetermined pattern, but is silent with respect to the above teachings in combination with
wherein the at least one second conductive contact has a second lateral extent that is less than the
first lateral extent.
10.       These combinations have been found to not be anticipated or render obvious over the prior art, hence claims 1, 3-8, and 15-19 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR A MANDALA whose telephone number is (571)272-1918.  The examiner can normally be reached on M-Th 8-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTOR A MANDALA/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        12/14/22